DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4, 8, 44, 45 and 55-68 are pending 
Claims 59, 60 and 67 have been withdrawn.
Claims 1, 2, 4, 8, 44, 45, 55-58, 61-66 and 68 are currently under examination.

35 USC § 112 1st  paragraph rejections maintained 
The rejections of claims  1, 2, 4, 44, 45 and 55-57, 61-64 and new claim 68 for failing to comply with the written description requirement are maintained.

Applicant argues that the application describes numerous examples of GDF6 antagonists, such as antisense nucleic acids targeting GDF6, RNAi molecules including siRNA and shRNA targeting GDF6, small molecules that abrogates GDF6 signaling activity, and soluble GDF6 receptor polypeptides and fragments thereof, as well as antibodies targeting GDF6. Applicant argues that the application provides detailed description about small molecules that abrogate GDF6 signaling activity and provides in vivo experimental data demonstrating that a small molecule inhibitor, DMH1, reduced the expression of GDF6 in melanocytes and abrogated melanoma growth in mouse xenografts. Applicant further argues that the application describes a soluble portion of a polypeptide binding GDF6. including exemplary sequences of the fragment thereof, that can be used as GDF6 antagonist.
Applicant also argues that with respect to inhibiting antibodies as examples of GDF6 antagonists, the application describes that such antibodies bind to melanoma-related molecules and describes methods of making such antibodies in detail. Applicant argues that the specification describes that "[t]o generate such antibodies, a proteolytic or synthetic melanoma-related molecule fragment (alone or linked to a suitable carrier or  hapten) can be used to immunize a subject.
Applicant’s arguments have been considered but are not persuasive. As previously discussed, the specification only demonstrates that inhibition of GDF6 expression with shRNAs targeting GDF6 reduced melanoma growth in vitro and in vivo (Figures 4-7, 9, 10 and 15; Examples 6, 11, 12 and 20-23). The specification only discloses how to obtain possession of anti-GDF6 antibodies or small molecule GDF6 antagonists. 
As previously discussed, “possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). “[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention (In re Alonso, Fed. Cir. 2008).
In Abbie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) Judge Lourie focuses particularly on the alleged infringing antibodies and notes that:
[While]  AbbVie’s patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure.
	Thus, just disclosing how one could obtain possession of anti-GDF6 antibodies or GDF6 small molecule antagonist does not satisfy the written description requirements of 35 USC §112. 
It is noted that the specification discloses that DMH1 is a BMP pathway small molecule inhibitor.  Thus, DMH1 would not be considered to be a direct GDF6 small molecule inhibitor. Thus, the specification does not demonstrate the treatment of melanoma with any specific GDF6 small molecule antagonists. 




35 USC § 103(a) rejections maintained 
The rejection of claims 1, 2, 4, 8, 44, 45, 55-58, 61-66 and new claim 68 under 35 U.S.C. 103 as being unpatentable over Seehra et al (US 2009/0304691, in view of Wolf et al (Oncogene, 33:4273-4278, 2014) in further view of Wang et al (US 2015/0166646, published 18 June 2015, filed 15 March 2013) are maintained.
Seehra teaches the treatment of patients with melanoma with GDF6 antisense oligonucleotides (paragraphs 7, 25, 108, 125). Seehra discloses that pharmaceutical preparations may be prepared for systemic delivery or local delivery (paragraph 8).
	Wolf disclose GDF6 shRNA oligonucleotides that suppressed tumor growth (page 3, 2nd paragraph; Table 1).
	One of ordinary skill in the art would have been motivated to apply Wolf’s GDF6 shRNA nucleotides to Seehra’s method for treating melanoma with GDF6 antisense nucleotides because both Seehra and Wolf disclose the treatment of tumor cells with antisense oligonucleotides. It would have been prima facie obvious to substitute Wolf’s GDF6 shRNA oligonucleotides for Seehra’s antisense oligonucleotides because Wolf disclose that their GDF6 shRNA oligonucleotides suppressed tumor growth.
	Neither Seehra nor Wolf disclose the detection of GDF6 on skin cells. 
	Wand disclose the detection of melanoma biomarkers on melanocytes and melanoma (paragraphs 11, 156, 165,  Example 4).
One of ordinary skill in the art would have been motivated to apply Wang’s method for detecting melanoma cancer markers to Seehra and Wolf’s method of treating melanoma with GDF6 shRNA oligonucleotides because both Seehra and Wang disclose detecting melanoma biomarkers. It would have been prima facie obvious to use the detection methods of Wang to detect GDF6 prior to the treatment of melanoma with GDF6 antisense.  The present claims do not require that GDF6 is upregulated, only that GDF6 is detected. Claims 44 recites “selecting a subject having a melanocyte expressing or overexpressing GDF6 relative to a normal melanocyte”. 

Applicant argues that Seehra, at best, discloses that ALK1, a protein that binds to GDF6 as well as at least the other ligands above is involved in angiogenesis and can affect melanoma. Applicant argues that Seehra does not disclose or suggest that
GDF6 itself is involved in melanoma. The nexus of GDF6 inhibition in particular for treating melanoma is absent from the teachings of Seehra. Applicant argues that Seehra does not disclose "selecting a subject having melanoma and treating that subject with a GDF6 antagonist that reduces or inhibits the expression, production, and/or at least one activity of GDF6," as recited in claim 1. 
	Applicant argues that Wolf at best discloses that inhibition of genes including GDF6 led to reduced proliferation of breast cancer cells. Applicant argues that  Wolf does not disclose or suggest anything about melanoma, much less "selecting a subject with melanoma and administering to the subject an effective amount of a GDF6 antagonist," as well as other features recited in claim 1.
	Applicant argues that Wang does not disclose or suggest anything about GDF6, much less "selecting a subject with melanoma and administering to the subject an effective amount of a GDF6 antagonist," as well as other features recited in claim
1. 

Applicant arguments have been considered but are not persuasive. In response to applicant's arguments against Seehra, Wolf and Wang individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, all the limitations of the present claims along with the requisite motivation to combine were present in Seehra, Wolf and Wang.

	In response to Applicant’s argument that Seehra does not disclose "selecting a subject having melanoma and treating that subject with a GDF6 antagonist that reduces or inhibits the expression, production, and/or at least one activity of GDF6," as recited in claim 1, Seehra teaches the treatment of patients with melanoma with GDF6 antisense oligonucleotides. By disclosing the treatment of patients with melanoma, Seehra necessarily would be selecting a patient having melanoma. Furthermore, the treatment of patients with melanoma with GDF6 antisense oligonucleotides would necessarily inhibit the expression and thus the activity of GDF6. In addition, because the GDF6 antisense oligonucleotides would inhibit the expression of GDF6 it would have been obvious to select patients expressing GDF6. If GDF6 was not expressed, the GDF6 antisense oligonucleotides would have no effect on the growth of the melanoma. Claim 44 does not require that GDF6 is overexpressed, only that GDF6 is expressed.

Summary
Claims  1, 2, 4, 8, 44, 45, 55-58, 61-66 and 68 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK HALVORSON/Primary Examiner, Art Unit 1642